OPINION OF THE COURT
Per Curiam.
Respondent Paul A. Grima was admitted to the practice of *400law in the State of New York by the Second Judicial Department on March 27,1991 under the name Paul Anthony Grima, and at all times pertinent to this proceeding has maintained an office for the practice of law within the First Judicial Department.
Respondent has tendered his resignation from the Bar pursuant to 22 NYCRR 603.11 (a). He acknowledges that he is the subject of a pending investigation by the Departmental Disciplinary Committee for the First Judicial Department concerning a complaint from his former employer, the law firm Sacks & Sacks. Specifically, respondent admits that he is accused of neglecting a legal matter and making a false statement on a "closing statement” submitted to the Office of Court Administration, converting monies belonging to clients of the law firm or the law firm itself in seven distinct legal matters and forging the signatures of five payees on checks issued to the law firm and converting those funds. He acknowledges that if formal charges were predicated on this misconduct, he could not successfully defend himself on the merits against such charges. In addition, he states that his resignation is voluntarily tendered and that he has not been subjected to coercion or duress in submitting his resignation.
Respondent’s affidavit conforms to the requirements set forth in 22 NYCRR 603.11 (a).
Accordingly, the Court accepts respondent’s resignation, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Murphy, P. J., Sullivan, Milonas, Rosenberger and Mazzarelli, JJ., concur.
Resignation accepted, and respondent’s name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.